Citation Nr: 1012353	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  05-04 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected left varicocele.

2.  Entitlement to an increased (compensable) rating for 
service-connected right spermatocele.

3.  Entitlement to an increased rating for service-connected 
hemorrhoids, rated noncompensable prior to April 22, 2009, 
and 10 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to July 
1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 RO decision that denied an 
increase in noncompensable ratings for service-connected 
left varicocele, right spermatocele, and hemorrhoids.  The 
Veteran appealed for increased ratings.  A personal hearing 
was held at the RO before the undersigned Veterans Law Judge 
in March 2007.  

The Board remanded the appeals in November 2007 for 
additional procedural and evidentiary development.  The 
Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.   Stegall v. West, 11 Vet. App. 268 
(1998).

In an October 2009 rating decision, the RO granted an 
increased 10 percent rating for service-connected 
hemorrhoids, effective April 22, 2009.


FINDINGS OF FACT

1.  The left varicocele has been manifested by credible 
complaints of pain, but there is no evidence of atrophy of 
both testicles, or symptoms of urinary frequency, leakage or 
obstructed voiding which have been attributed to the 
varicocele.  Moreover, the evidence does not show 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.

2.  The Veteran's right testicle spermatocele results in 
chronic pain, and testicular swelling noted on examination; 
it is not manifested by renal or voiding dysfunction.

3.  During the period prior to April 22, 2009, the Veteran's 
hemorrhoids were not large or thrombotic, or irreducible 
with excessive redundant tissue evidencing frequent 
recurrences.

4.  During the period from April 22, 2009, the Veteran's 
hemorrhoids were irreducible, but were not manifested by 
persistent bleeding and secondary anemia or with fissures.


CONCLUSIONS OF LAW

1.  The criteria for an increased compensable rating for a 
left varicocele have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.104, 
4.115b, Diagnostic Codes 7120, 7523, 7525 (2009).

2.  The criteria for a disability rating in excess of 0 
percent for a right spermatocele have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.115a, 4.115b, Diagnostic 
Code 7529 (2009).

3.  During the period prior to April 22, 2009, the criteria 
for a compensable evaluation for postoperative 
hemorrhoidectomy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2009).

4.  During the period from April 22, 2009, the criteria for 
a rating in excess of 10 percent for postoperative 
hemorrhoidectomy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
VA is required to notify the appellant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The notice should also 
address the rating criteria or effective date provisions 
that are pertinent to the appellant's claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

The RO provided the appellant pre-adjudication notice by a 
letter dated in June 2004.  Additional notice was sent in 
letters dated in March 2006 and August 2008, and the claims 
were readjudicated in an October 2009 supplemental statement 
of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the 
Board.  

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The Board finds that the VA opinions 
obtained in this case are adequate.  The most recent 
opinions, provided by qualified medical professionals, are 
predicated on a full reading of all available records and 
clinical examinations.  The examiners also provided 
rationales for the opinions, relying on and citing to the 
records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Law and Regulations

Disability evaluations are determined by the application of 
a schedule of ratings which is based, as far as can 
practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  When rating the veteran's service-connected 
disability, the entire medical history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). The 
current level of disability, however, is of primary concern 
in a claim for an increased rating; the more recent evidence 
is generally the most relevant in such a claim, as it 
provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  That being said, given unintended delays during the 
appellate process, VA's determination of the "current level" 
of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period that the 
increased rating claim has been pending.  In those 
instances, it is appropriate to apply staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Governing regulation permits evaluation by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability.  38 C.F.R. § 4.20.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claims and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claims.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Increased Rating for Left Varicocele

The Veteran contends that his left varicocele is more 
disabling than currently evaluated.  In March 2007, he 
testified that this disability is manifested by testicular 
swelling and pain.

A varicocele is a "condition manifested by abnormal dilation 
of the veins of the spermatic cord, [which results] in 
impaired drainage of blood into the spermatic cord veins 
when the patient assumes the upright position."  Nici v. 
Brown, 9 Vet. App. 494, 495 (1996) (citing Stedman's Medical 
Dictionary 1907 (26th ed. 1995)).

Throughout the rating period on appeal, the RO has rated 
this disability by analogy as noncompensable under 
Diagnostic Code 7120 (pertaining to varicose veins). 

Under that code, the next higher rating of 10 percent is 
warranted where the evidence demonstrates intermittent edema 
of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent evaluation is warranted for varicose veins that are 
manifested by persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  38 C.F.R. § 4.104, Diagnostic Code 
7120.

On VA examination in July 2004, there was marked atrophy of 
the left testicle, cause undetermined.  The testicle was 
noted to be quite soft.  There was no evidence of 
inflammation, tenderness or swelling.  There was a very mild 
left varicocele with no evidence of thrombosis, inflammation 
or tenderness, and no disability.  The pertinent diagnoses 
were atrophy of the left testicle, cause undetermined, non-
disabling, and mild left varicocele with no evidence of 
inflammation, thrombosis or tenderness, non-disabling.

VA outpatient treatment records dated in December 2004 and 
early 2005 reflect treatment for pain in the right testicle, 
but are negative for complaints regarding the left testicle.  
An April 2005 VA urology outpatient note reflects that the 
left scrotum and testis were within normal limits.  An X-ray 
study showed bilateral varicoceles, small right hydrocele, 
bilateral epidydymal cysts, and 2 mm cyst versus focal area 
tubular ectasia in the right testicle.

On VA examination in April 2009, there was no edema of the 
lower extremities.  There was swelling of the left testicle, 
with no pigmentation and no other deformities.  There was no 
testicular atrophy, and no malignant genitourinary disease.  
The examiner noted that there was no edema, induration, or 
erythema in the lower extremities.  The diagnosis was 
bilateral mild varicocele, also bilateral 
spermatoceles/epidydymal cysts.  The examiner opined that 
there was no relevant connection between left varicocele and 
left leg intermittent edema.

Throughout the rating period on appeal, the medical evidence 
does not show symptoms of the service-connected left 
varicocele that are analogous to intermittent edema of an 
extremity or aching and fatigue in a leg after prolonged 
standing or walking.  The 2004 examiner described this 
condition as non-tender and non-disabling, and the 2009 
examiner described it as mild, without atrophy.  
Accordingly, a higher rating is not warranted under 
Diagnostic Code 7120.

The Board finds that a higher rating is not warranted under 
any other potentially applicable Diagnostic Code.  A 
noncompensable rating is assigned for complete atrophy of 
one testicle under Diagnostic Code 7523.  As there is no 
indication of complete atrophy of both testicles, a 
compensable rating under Diagnostic Code 7523 is not 
warranted.  

Another potentially applicable Diagnostic Code is Diagnostic 
Code 7525 for chronic epididymo-orchitis.  But chronic 
epididymo-orchitis is rated as a urinary tract infection, 
and there is no evidence of urinary tract infection and 
therefore Diagnostic Code 7525 is not an appropriate 
analogous code to rate the Veteran's disability.  There are 
no other relevant Diagnostic Codes for application, and the 
evidence does not support a higher rating under any other 
diagnostic code.

After considering the totality of the record, the Board 
finds the preponderance of the evidence to be against a 
compensable rating for the Veteran's left varicocele at any 
time during the appeal period.  In the present case, his 
complaints of pain are already contemplated by his current 
zero percent rating and no examiner has attributed any other 
complaints to the varicocele.  None of the diagnostic codes 
applicable to testicular disorders contemplates a 
compensable rating absent significant symptomatology or 
problems, e.g., atrophy of both testicles, or absence or 
removal of the testis, hospitalizations, or long-term 
antibiotics -- none of which is shown in this case.  See 38 
C.F.R. § 4.115a; 38 C.F.R. § 4.115b.

Overall, the evidence does not support a compensable 
evaluation for service-connected left varicocele, and the 
claim must be denied.  38 C.F.R. § 4.3.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Increased Rating for Right Spermatocele

The Veteran contends that his right spermatocele is more 
disabling than currently evaluated.  In March 2007, he 
testified that this disability is manifested by testicular 
swelling and pain, as well as urination difficulties. 

Throughout the rating period on appeal, the RO has rated 
this disability as noncompensable under Diagnostic Code 
7529.

Under Diagnostic Code 7529, benign neoplasms of the 
genitourinary system are rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  38 C.F.R. § 
4.115b, Diagnostic Code 7529.

Voiding dysfunction is rated as urine leakage, urinary 
frequency, or obstructed voiding.  A 10 percent rating is 
provided for urinary frequency when daytime voiding 
intervals are between two and three hours or; awakening to 
void three to four times per night.  A 10 percent rating is 
warranted for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) post void residuals 
greater than 150 cc; (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc/sec); (3) recurrent urinary 
tract infections secondary to obstruction; or (4) stricture 
disease requiring periodic dilatation every 2 to 3 months.  
A 20 percent rating is provided for voiding dysfunction that 
requires the wearing of absorbent materials that must be 
changed less than 2 times per day.  38 C.F.R. § 4.115a.

For renal dysfunction, a 30 percent rating is provided for 
albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension that is at least 10 percent disabling under 
Diagnostic Code 7101.  38 C.F.R. § 4.115a.

On VA examination in July 2004, an examination of the right 
testicle showed a normal testis.  There was normal 
consistency and no evidence of spermatocele or other 
abnormality on the right side.  The pertinent diagnosis was 
normal right testicle with no evidence of spermatocele or 
other abnormality.

VA outpatient treatment records dated in December 2004 and 
early 2005 reflect treatment for pain in the right testicle.  
An April 2005 VA urology outpatient note reflects that the 
Veteran complained of a long history of intermittent pain in 
the right scrotum which came without warning, lasted one 
hour to one day, and was not related to activity.  He denied 
dysuria, hematuria, surgeries, and trauma.  On examination, 
the right testis was normal, with a marble-sized mobile 
cyst.  An X-ray study showed bilateral varicoceles, small 
right hydrocele, bilateral epidydymal cysts, and 2 mm cyst 
versus focal area tubular ectasia in the right testicle.

On VA examination in April 2009, there was no edema of the 
lower extremities.  There was swelling of both testicles 
with slight edematous areas on right testicle and left side 
had swelling, but there was no pigmentation and no other 
deformities.  There was no testicular atrophy, and no 
malignant genitourinary disease.  The diagnosis was 
bilateral mild varicocele, also bilateral 
spermatoceles/epidydymal cysts.  The examiner opined that 
there was no relevant connection between right spermatocele 
manifested by voiding dysfunction or renal dysfunction as 
the only voiding dysfunction was straining at times which 
did not necessitate medication or using absorbent pads.  He 
also indicated that there was no hypertension.

After a thorough review of the record, the Board finds that 
the Veteran is not entitled to a compensable disability 
rating for his service-connected right spermatocele at any 
time during the appeal period.  The evidence demonstrates 
that the Veteran does not wear absorbent materials, have any 
obstructive voiding symptomatology, or void every two or 
three hours during the day or three to four times during the 
night.  There is no evidence suggesting for the existence of 
albumin, granular casts, or red blood cells in his urine.  
Further, there is no evidence of hypertension or transient 
or slight edema.

The Board acknowledges the Veteran's belief that his 
symptoms are of such severity as to warrant a higher rating.  
However, disability ratings are made by applying a schedule 
of ratings that is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, are more probative than 
the Veteran's assessment of the severity of his disability.

Overall, the evidence does not support a compensable 
evaluation for service-connected right spermatocele, and the 
claim must be denied.  38 C.F.R. § 4.3.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

Increased Rating for Hemorrhoids

The Veteran contends that his hemorrhoids are more disabling 
than currently evaluated.

The Veteran filed his current claim for an increased rating 
for his service-connected hemorrhoids in March 2004.  Prior 
to April 22, 2009, a noncompensable evaluation was in 
effect, and a 10 percent rating has been in effect since 
that date.

External or internal hemorrhoids are rated pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7336.  A noncompensable 
evaluation is assigned for mild or moderate hemorrhoids; a 
10 percent rating is assigned for large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences; and a 20 percent evaluation 
is assigned for hemorrhoids with persistent bleeding and 
with secondary anemia or with fissures.

Private medical records dated in May 1997 from Dallas County 
Hospital District reflect that the Veteran was treated for 
painful thrombosed hemorrhoids.  Private medical records 
dated in May 2000 from Parkland Memorial Hospital reflect 
treatment for non-active hemorrhoids.

Subsequent medical records are negative for complaints or 
treatment of hemorrhoids.

On VA examination in July 2004, the examiner noted a severe 
narrowing of the anus, typical of anal stricture, and an 
examination of the anus was abandoned due to this.  The 
examiner opined that another diagnostic possibility was an 
anal spasm secondary to an anal ulcer, although neither an 
ulcer nor a fissure was seen.  The examiner opined that 
since the Veteran had previous evidence of chronic 
constipation, it was more likely than not that he had an 
anal stricture.  The pertinent diagnosis was probable 
stricture of the anus which did not allow completion of 
rectal examination.  The examiner made no findings with 
respect to hemorrhoids.

At his March 2007 Board hearing, the Veteran testified that 
he had not sought treatment for hemorrhoids, but had self-
treated this condition with preparation H.  He said that the 
hemorrhoids flared up every two to three months.

The Veteran underwent a VA examination on April 22, 2009.  
The Veteran reported a history of chronic hemorrhoids with 
remissions interspersed.  He complained of some itching and 
slight pain, with no diarrhea, tenesmus, swelling, 
discharge, or fecal incontinence.  There was no bleeding 
currently, although the Veteran reported that he sometimes 
had bleeding.  There was no thrombosis.  He used preparation 
H with some relief, and had no side effects.  He denied a 
history of hospitalization or surgery.  There was no rectal 
prolapse and no history of fistula in ano.  There was no 
history of neoplasm.  He reported discomfort during daily 
activities but no limitation on occupational functioning as 
he was not employed.  On examination, there was no evidence 
of fecal leakage, lumen size was normal, there were no 
fissures.  There was a slightly prolapsed hemorrhoid at the 
3 o'clock position with some skin tag, and no thrombosis.  
There was no bleeding and no rectal prolapse.  Sphincter 
tone was normal.  There was no clinical anemia.  The 
diagnosis was chronic hemorrhoids without thrombosis, 
however, they are irreducible.  The examiner noted that 
there was some redundant tissue, and he had frequent 
recurrences throughout the year.

Based on the above, the evidence of record does not support 
the assignment of a compensable evaluation for hemorrhoids 
during the period prior to April 22, 2009. The 2004 VA 
examination did not show the presence of large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  Thus, during this 
period, the Veteran's hemorrhoid disability did not meet the 
criteria for a compensable rating under Diagnostic Code 
7336.

During the period from April 22, 2009, the weight of the 
evidence does not show that the Veteran's hemorrhoids are 
manifested by persistent bleeding and secondary anemia or 
with fissures.  Accordingly, a higher 20 percent rating is 
not warranted for the period from April 22, 2009.

Overall, the evidence does not support a compensable 
evaluation for hemorrhoids for the period prior to April 22, 
2009, or a rating in excess of 10 percent for the period 
since April 22, 2009; the claim must be denied.  38 C.F.R. § 
4.3.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

Extraschedular Considerations

Consideration has also been given regarding whether the 
schedular evaluations are inadequate, thus requiring that 
the RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. 
App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that 
render impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or 
contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 115-116.  When those two elements 
are met, the appeal must be referred for consideration of 
the assignment of an extraschedular rating. Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this regard, the schedular evaluations in this case are 
not inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
varicocele, spermatocele, and hemorrhoids, but the medical 
evidence reflects that those manifestations are not present 
in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disorders.  Moreover, the evidence does not 
demonstrate other related factors.  The Veteran has not 
required frequent hospitalization due to the service-
connected disorders in question.  Moreover, despite the 
Veteran's assertions that he has lost jobs due to his 
service-connected left varicocele and right spermatocele, 
the Board finds that these assertions are not credible, and 
are not supported by the medical examinations of record.  
The evidence reflects that the Veteran has had an inability 
to remain employed due primarily to substance abuse for many 
years.  The Board finds that marked interference with 
employment due to left varicocele, right spermatocele, and 
hemorrhoids has not been shown.  In the absence of any 
additional factors, the RO's failure to consider or to refer 
this issue for consideration of an extraschedular rating was 
not prejudicial.


ORDER

An increased (compensable) rating for service-connected left 
varicocele is denied.

An increased (compensable) rating for service-connected 
right spermatocele is denied.

Entitlement to a compensable evaluation for hemorrhoids 
prior to April 22, 2009, is denied.

Entitlement to a rating in excess of 10 percent for 
hemorrhoids since April 22, 2009 is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


